 108DECISIONS OF NATIONAL LABOR RELATIONS BOARLThe Petitioner here seeks a miscellaneous group of employees, lack-ing in internal homogeneity or cohesiveness.Their only claim to sepa-rate identity is that they comprise all the unrepresented employeesof the Employers involved in the instant proceeding.However, as toother employees of the Employers, there is a well-established multi-employer bargaining history.The units of employees sought are co-extensive with the particular employer's operations but are not coex-tensive with the multiemployer unit.They are thus only a segmentof the residual group.Accordingly, as the units sought do not con-stitute appropriate units, we shall dismiss the petitions herein.6[The Boarddismissedthe petitions.]Gin a supplemental brief to the Board, the Petitioner seeks to distinguishLos AngelesStatler Hiltonon the ground that in that case there was multiemployer bargaining as toa large majority of the employers'employees while here multiemployer bargaining hastaken place only with respect to a minority of employees,and thus the units sought are"principal"bargaining units and not, as inLos Angeles Statler Hilton,"residual"units.As the record here does not disclose the percentage of employees with respect to whomthere had been multiemployer bargaining,or that the units sought are composed of amajority of the employees of each Employer,we do not pass on the validity of thealleged distinction.Hoechst Chemical CorporationandBakery, Food,Dairy, Bev-erage and Miscellaneous Drivers, Advance Salesmen, Ware-housemen and Helpers Local Union No. 64, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,.Petitioner.Case No. 1-RC-6229.April14, 1961DECISION AND DIRECTION OF ELECTIONUpon,apetition duly filed under Section 9(c)of the NationalLabor Relations Act, a hearing was held beforeAlvinM. Glazerman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'_Pursuant to the provisions of Section 3(b) of'the Act, the Boardhas delegated its powers in connectionwith thiscase to a three-member panel [Members Rodgers, Leedom, and Fanning].Uponthe entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'The Intervenor,TextileWorkers Union of America,AFL-CIO,was allowed to inter-vene on the basis of a contract interest.The Employer and the Intervenor moved that the petition be dismissed because it con-tained a false statement that there was no currently recognized bargaining agent,whereas the Intervenor was so recognized.The Petitioner maintained that the error wasinadvertent,and that it took steps to make correction before the hearingWe find thatnone of the parties was prejudiced by the error,and this joint motion to dismiss istherefore hereby denied.131 NLRB No. 21. HOECHST CHEMICAL CORPORATION1092.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Employer and the Intervenor, which have had contractualrelations for a number of years, assert a contract bar.These partieshad a 3-year contract due to expire on March 1, 1961. They begannegotiations for a new contract in the middle of 1960, and reached anoral agreement on September 27, 1960.On October 7, 1960, the Pe-titioner, in a telephone conversation with the Employer, claimed torepresent the Employer's employees.On October 11, 1960, the sameday the petition was filed but before they were notified of its filing,the Employer and the.Intervenor executed a written contract, the oneasserted herein to be a bar.This contract was made effective as ofSeptember 27, 1960, and indicates on its face that it was executed onthat date, but both the contracting parties assert that it was in factexecuted on October 11, and the Employer maintains, in its brief, thatupon its execution."The Petitioner contends that this contract cannot constitute a barbecause it contains an unlawful union-security clause.The clause inquestion provides that :It shall be a condition of employment that all employees of theEmployer covered by this, Agreement who are members of theUnion in good standing on' the effective date of this Agreementshall remain members in.good standing and those who are notmembers on the effective date of this Agreement, shall, on thethirtieth (30th) day following the effective date of this Agree-ment become and remain members in good standing in the Union.It shall also be a condition of employment that all employeescovered by this Agreement and hired on or after its effective dateshall, on the thirtieth (30th) day following the beginning of suchemployment become and remain members in good standing inthe Union.Though the clause is consistent, on its face, with the requirementsestablished in theKeystone Coatcase,2 it is apparent, from the con-tracting parties' admission as to the actual execution date of the con-tract, that it does not in fact grant old nonmember employees andemployees hired between September 27 and October 11, 1960, therequisite 30-day grace period in which to decide whether to join theIntervenor.Under such circumstances, we find that the contract,though valid on its face, actually exceeds the permissive limits of thestatute, and, therefore, cannot constitute a bar.'Accordingly, we2Keystone Coat, Apron & Towel Supply' Company,et al.,121 NLRB 880.3In view of this finding, we deem it unnecessary to pass upon other grounds urged bythe Petitioner for finding the contract not to be a bar. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDfind that a question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.Contrary to the assertions of our dissenting colleague, we thinkwe are not here contravening or relaxing the rule established inKey-stone Coat,which bars the use of extrinsic evidence for the purpose ofdetermining the meaning and intent of a contractual union-securityclause.One purpose of that rule, as stated in that case, was to pre-vent the undue prolongation of representation hearings which wouldresult if third parties were permitted to adduce extrinsic evidenceattacking provisions valid on their face, and the contracting parties toadduce extrinsic evidence supporting provisions invalid on their face.Here, however, it is the contracting parties themselves, and not somethird party, who are in effect attacking their own contract; accord-ingly, this is a stiuation not encompassed within the intent of therule.Indeed,as we see it,our dissenting colleague would be relaxingtheKeystonerule by considering the provisions of the prior contract.4.The parties stipulated, and we find, that the following employeesof the Employer constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's WestWarwick,Rhode Island, plant, excluding office-clerical employees,laboratorypersonnel,guards, professional employees,executives, andall other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER FANNING,dissenting :I would find the parties' current contract to be a bar.My colleaguesfind that it is not a bar,because, though the union-security clause isvalid on its face, it did not in fact grant old nonmember employeesand employees hired between September 27, and October 11, 1960, 30days in which to decide whether to join the Intervenor.This con-clusion is reached only because my colleagues accept evidence that thecontract,though by its terms executed on September 27, 1960, wasactually executed on October 11, 1960.Though such evidence is ex-trinsic to the contract itself, and thus inadmissible under theKeystonerule against receipt of extrinsic evidence,for purposes of determin-ing the validity or invalidity of union-security clauses, I do not objectto its receipt into evidence and its use for purposes of determining thedate upon which the contract was actually executed. Indeed, I thinkthis is a necessary procedure to eliminate any possible collusion onthe part of contracting parties designed to forestall rival petitions bypredating contracts.This is not the case here, however, for the partiesexecuted their contract prior to receiving notice of the petition. INTERNATIONAL LADIES' GARMENT WORKERS' UNIONillI do object to the use of this extrinsic evidence for purposes of com-puting the 30-day grace period allowed to old nonmember employeesas of the effective date or new employees hired between the effectivedate and actual execution date, without also affording the contract-ing parties an opportunity to show that the rights of employees werenot infringed or interfered with by the difference in dates. If therule against extrinsic evidence is to be relaxed, it should be relaxedfor all parties.Here the new contract was executed during the exist-ing term of a 3-year contract, which also contained a valid union-security clause.Accordingly, whether or not the new contract wasexecuted on September 27 or October 11, all nonmember employeeson September 27, and new employees hired between that date andOctober 11 were in fact given at least 30 days in which to decidewhether to join the union.This was a right given them under theinitial 3-year agreement.This right was not taken away by the new2-year agreement.Since the law requires no more, I would find thenew contract to be a bar to an election at this time.44The majority clearly errs in stating that "it is the contracting parties themselves, andnot some third party, who are in effect attacking their own contract."The contractingpartiesadmitthat their contract was executed on October 11, 1960,rather than on thedate shown on the face of the contract.This is not an attack on the contract,because,even using that date,the petition was untimely filed.As for this being a situation notencompassed within the intent of theKeystonerule, I refer my colleagues to the deci-sion inBenjamin Franklin Paint & Varnish Company,a Division of United Wallpaper,Inc.,124 NLRB 54, where the Board held it to be its policy that a "contract to consti-tute a bar must be sufficient on its face,without resort to parol evidence,such as wouldoften be necessary to determine the actual execution date.As with union-security clauses,and in determining the adequacy of a contract,the Board will be governed by the con-tents of the contract on its face in determining whether the contract constitutes a barto a representation proceeding."As Indicated I agree that evidence of the actual execu-tion date is admissible to preclude possible collusive predating of contracts,in order tobar petitions filed before the actual execution date.However, if the rule is to be relaxedfor that purpose it should also be relaxed to permit a showing that the union-securityclauses are not violative of the Act.International Ladies' GarmentWorkers' UnionandFederationof Union Representatives, Petitioner.Case No. 2-RC-11158.April 14, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before A. Gene Niro, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The American Federation of Labor and the Congress of Industrial Organizations, hereincalled the AFL-CIO, and Field Representatives Federation, AFL-CIO, DALU #3017,were permitted to fileamiousbriefs, and such briefs were duly considered by the Board.131 NLRB No. 25.